Citation Nr: 0821341	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of 
cold injury to the feet.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008. 

The Board notes that the veteran submitted additional 
evidence (that relates to his claim for service connection 
for PTSD) subsequent to the issuance of a January 2008 
statement of the case (SOC).  At the 2008 hearing, he 
submitted a waiver of consideration by the RO.  Therefore, 
the Board will review this evidence in conjunction with his 
claim.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain objective evidence of 
inservice treatment for a cold injury, a current diagnosis of 
cold injury residuals, or a medical opinion which relates a 
cold injury to military service.  

2.  Service connection for PTSD was denied in September 2003 
and March 2004 rating decisions.  It was held that that there 
was no evidence to verify the claimed stressors.  The veteran 
was notified of the determinations, and did not perfect a 
timely appeal to the decisions.  The March 2004 rating is the 
last final decision on any basis.

3.  Evidence associated with the claims file since the March 
2004 rating decision regarding PTSD is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A cold injury of the feet was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

2.  Evidence received to reopen the claim for service 
connection for PTSD, is not new and material, and thus, the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of August 2004, March 2006, and March 2007 provided 
pertinent notice and development information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  

The letter issued on March 8, 2007, complied with the 
dictates of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established new requirements regarding the Veterans Claims 
Assistance Act of 2000 (VCAA) notice and claims that had been 
previously denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a cold injury 
of the feet.  In the absence of evidence of current diagnoses 
of residuals of a cold injury and lack of evidence of medical 
treatment for a cold injury in service or within a reasonable 
time subsequent to the veteran's military service, the Board 
finds that any medical opinion would be based on pure 
speculation.  See 38 C.F.R. § 3.102 (service connection may 
not be predicated on a resort to speculation or remote 
possibility).  See Charles v. Principi, 16 Vet. App. 370 
(2002). 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Entitlement to service connection for the residuals of a cold 
injury to the feet

The veteran claims to have a bilateral foot disability due to 
cold injury in service.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  The record 
does not support a conclusion that the veteran has a current 
disability claimed as residuals of cold injury of the feet, 
that is, an impairment in earning capacity as the result of 
the claimed disease or injury as set forth in 38 C.F.R. § 
4.1.  Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings, or diagnoses regarding a cold 
injury.  At separation in January 1970, he was not found to 
have a foot disability, and the examining military physician 
noted that the veteran's feet were "normal."  In fact, in 
reporting his medical history the veteran specifically 
indicated that he did not ever have or currently have foot 
trouble.  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that relate a bilateral foot 
disorder to military service.  At his personal hearing the 
veteran indicated that no physician has related any foot 
disability to military service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's claimed disability and service is the 
veteran's statements.  The statements of the veteran 
describing his symptoms are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
regulations.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disorder claimed as 
residuals of a cold injury.

Reopening a claim for service connection for PTSD

In March 2004, service connection was denied for PTSD; it was 
determined that the veteran had not provided sufficient 
evidence to verify the claimed stressors.  The veteran did 
not perfect a timely appeal to that determination, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO received the veteran's application to reopen his claim 
for service connection for PTSD in September 2006.  In an 
August 2007 rating action, the RO denied the claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Evidence of record at the time of the prior denial in March 
2004 included the veteran's reported stressors, service 
medical records, service personnel records, and post service 
VA clinical records.  The VA clinical records reflect 
diagnoses of PTSD.  However, these diagnoses were based on a 
history reported by the veteran, which included combat in 
Vietnam.  A review of the he veteran's service personnel 
records and service medical records were negative for any 
corroborating or supportive evidence of the reported 
stressors.  Instead, the veteran's service personnel records 
and service medical records were unremarkable.  There is no 
evidence that the veteran was ever in Vietnam.  Overseas duty 
appears to have been in Europe.  Furthermore, all of the 
veteran's own statements within the record regarding the 
occurrence of the stressors were unverifiable or lacked 
significant detail so that they were not subject to 
verification.  As such, service connection was denied for 
PTSD.  

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's March 2004 decision includes the testimony and written 
statements of the veteran, VA treatment records, an updated 
PTSD stressor questionnaire, an unofficial document addressed 
to the veteran outlining responsibilities attached to 
possessing a security clearance, and a June 2007 memorandum 
denoting VA formal finding indicating a lack of information 
required to verify stressors.

The veteran's written statements and testimony regarding his 
disorder for the most part does not add anything to his 
earlier statements.  Moreover, due to the veteran's lack of 
credibility, his statements have limited probative value 
(indicating combat duty in Vietnam).  In the new stressor 
statement the veteran does not indicate combat in Vietnam but 
only provide similar vague statements which includes 
references to an accidental firing that injured numerous 
soldiers, being afraid of wild boar attacks, and sleeping in 
the cold.  Due to this lack of specificity, the VA was unable 
to attempt to verify his statements, as noted by the June 
2007 memorandum.  In essence, his statements and testimony 
are cumulative and redundant as they add nothing to his 
earlier contentions.  The Board is bound by the official 
service records and it is not shown that the veteran was 
exposed to verifiable stressors.  

The veteran maintains that the official service records do 
not show that he was in Vietnam because of security reasons.  
In support of this contention he submitted an unofficial 
document outlining responsibilities attached to possessing a 
security clearance.  While it is new, it does not verify any 
stressor or otherwise provide any pertinent additional 
information.  When considered with the evidence of record, it 
does not establish that the veteran was in combat in Vietnam 
or experienced the stressors that he has reported.  It has no 
favorable bearing on the issue of service connection, and, is 
not new and material.  

The more recent medical records were not part of the record 
at the time of the March 2004 decision.  While these records 
show that the veteran continues treatment for his psychiatric 
disorder, as noted, these diagnoses are based on unverified 
stressors.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  Because there is no reasonable possibility 
that the new evidence will raise a reasonable possibility of 
substantiating the claim, it is not "new and material" 
within the meaning of 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for a cold injury of the 
feet is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for PTSD, and the 
appeal is denied.



REMAND

The veteran claims that due to excessive noise exposure he 
experienced during service he now has a bilateral hearing 
loss.  The veteran personnel file shows that while stationed 
in Germany his principal duty was listed as assistant gunner.  
A VA audiological examination was conducted in May 2007.  
However, the results were considered inconclusive based on 
the veteran's responses.  At his personal hearing the veteran 
indicated that he had a hearing test conducted at a VA 
facility in August 2007.  These records should be obtained.  
Further, another VA audiological examination should be 
scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided recent 
treatment for his hearing loss disability.  
When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  These records should include 
August 2007 audiological records from the 
VA facility in Durham, North Carolina.  
All records obtained should be associated 
with the claims file.

2.  An audiological VA examination should 
be conducted to determine whether the 
veteran has a hearing loss disability.  If 
so, it should be indicated whether the 
hearing loss is the type that might be due 
to acoustic trauma, as opposed to other 
events such as recurrent infection or 
advancing age.  That is, the examiner 
should render an opinion as to whether it 
is as least as likely as not (that is, a 
probability of 50 percent or better) that 
any bilateral hearing loss found is 
related to the appellant's period of 
active duty.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the report.  

3.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


